DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 10/01/2021 have been fully considered but are moot in view of the new ground(s) of rejection.  
Claim Objections 
Claims 21 and 46-48 are objected to because of the following informalities: 
Claim 21 recites “such that the first parameter is the same as the corresponding parameter”.  The term “such that” is used to express result or intended use, therefore said limitation has no patentable weight.  Similar objection applies to claims 46-48.
Appropriate corrections are required
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10,966,194 B2 (hereinafter “Chen ‘194”).  Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant application is a broader version of Chen ‘194.  For exemplary purposes, the 
Instant Application 16/883,914
Patent US 10,966,194 (15/068,044)
21. A method for wireless communication, comprising: 
determining a first set of parameters for communications using a first transmission time interval (TTI); 
determining a second set of parameters for communications using a second TTI, wherein the second TTI has a shorter duration than the first TTI; 
associating a first parameter in the second set of parameters for a first channel state information (CSI) process with a corresponding parameter in the first set of parameters for a second CSI process such that the first parameter is the same as the corresponding parameter; and 
performing communications using the first parameter and at least one of the first TTI or the second TTI.
1. A method for wireless communication, comprising: determining, in a system that supports communications with a first cell using a first transmission time interval (TTI) duration, the first TTI duration having a first duration of a subframe, and communications with a second cell using a second TTI duration, the second TTI duration having a second duration that is less than or equal to one slot, a first set of parameters for the communications with the first cell using the first TTI duration; determining a second set of parameters for the communications with the second cell using the second TTI duration, the second set of parameters including a first parameter for a channel state information (CSI) process for the second TTI duration; identifying an association between the first parameter for the CSI process for the second TTI duration and a corresponding parameter for a corresponding CSI process for the first TTI duration, wherein the corresponding parameter is a parameter in the first set of parameters; determining a CoMP transmission scheme of a transmission using the second TTI duration based at least in part on a timing of the transmission using the second TTI duration relative to the first TTI duration, wherein the CoMP transmission scheme is disabled when the transmission using the second TTI duration coincides with a control region of the first TTI duration and the CoMP transmission scheme is enabled when the transmission using the second TTI duration coincides with a data region of the first TTI duration; and performing communications using at least one of the first TTI duration or the second TTI duration, the communications based at least in part on the first parameter and the association between .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-29, 34 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2015/0117352 A1, hereinafter “Nammi”) in view of Golitschek Edler von Elbwart et al. (US 2017/0318565 A1, hereinafter “Golitschek”).
As to claim 21:
Nammi discloses a method for wireless communication (UE 305; Fig. 4; [0001]), comprising: 
determining a first set of parameters for communications using a first transmission time interval (TTI) (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
determining a second set of parameters for communications using a second TTI (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
associating a first parameter in the second set of parameters for a first channel state information (CSI) process with a corresponding parameter in the first set of parameters for a second CSI process (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process) such that the first parameter is the same as the corresponding parameter (joint PCI = parameter; see Fig. 5; [0101]); and 
performing communications using the first parameter and at least one of the first TTI or the second TTI (see Figs. 4-5; [0090]; [0101]).
	Nammi does not explicitly disclose wherein the second TTI has a shorter duration than the first TTI.
However, Golitschek discloses wherein the second TTI has a shorter duration than the first TTI (see [0030]; [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the second TTI to have a shorter duration than the first TTI.  Such combination would have been obvious to try as the TTI lengths could have been of similar lengths or different.  Such combination would have also improved resource allocation/utilization (Golitschek; [0180]; [0187]). 
As to claim 26:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the performing communications comprises performing common reference signal (CRS) based communications or demodulation reference signal (DM-RS) based communications, and wherein the first parameter comprises a CRS-based parameter or a DM-RS-based parameter.
However, Golitschek discloses wherein the performing communications comprises performing common reference signal (CRS) based communications or demodulation reference (see [0251]-[0252]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the performing communications to comprise performing common reference signal (CRS) based communications or demodulation reference signal (DM-RS) based communications, and wherein the first parameter comprises a CRS-based parameter or a DM-RS-based parameter.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).
 As to claim 27:
Nammi discloses wherein two or more channel state information (CSI) processes are used for the communications using the first TTI or the communications using the second TTI (two CSIs for communication; see Figs. 4-5; [0040]; [0101]).  
As to claim 28:
Nammi discloses wherein the first parameter comprises a parameter for a channel state information (CSI) process for the second TTI (CSI comprises at least one of a CQI, a RI, a PCI and a HARQ ACK/NACK; [0040]; [00101]), and wherein the parameter for the CSI process for the second TTI comprises at least one of a rank indicator (RI), a precoding matrix indictor (PMI), or a precoding type indicator (PTT), or any combination thereof (CSI comprises at least one of a CQI, a RI, a PCI and a HARQ ACK/NACK; [0040]; [00101]).  
As to claim 29:
(CQI and PCI of first TTI and second TTI; see Figs. 4-5; [0040]; [0101]).  
As to claim 34:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the first parameter comprises at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI, or any combination thereof.
However, Golitschek discloses wherein the first parameter comprises at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI, or any combination thereof (see [0082]; [0104]; [0130]; [0161]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the first parameter to comprise at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI, or any combination thereof.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).
As to claim 46:
(UE 305; Fig. 4; [0001]), comprising: 
means for determining (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  a first set of parameters for communications using a first transmission time interval (TTI) (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
means for determining (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  a second set of parameters for communications using a second TTI (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
means for associating (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185]) a first parameter in the second set of parameters for a first channel state information (CSI) process with a corresponding parameter in the first set of parameters for a second CSI process (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process) such that the first parameter is the same as the corresponding parameter (joint PCI = parameter; see Fig. 5; [0101]); and 
means for performing communications (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  using the first parameter and at least one of the first TTI or the second TTI (see Figs. 4-5; [0090]; [0101]).
 	 Nammi does not explicitly disclose wherein the second TTI has a shorter duration than the first TTI.
However, Golitschek discloses wherein the second TTI has a shorter duration than the first TTI (see [0030]; [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s (Golitschek; [0180]; [0187]). 
As to claim 47:
Nammi discloses an apparatus for communication (UE 305; Fig. 4; [0001]), comprising: 
a processor; memory in electronic communication with the processor (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0187]); and 
instructions stored in the memory; wherein the instructions are executable by the processor to cause the apparatus to (memory 1305 storing software executed by one or more processors; Fig. 13; [0187]): 
determine a first set of parameters for communications using a first transmission time interval (TTI) (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
determine a second set of parameters for communications using a second TTI (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165]);
associate a first parameter in the second set of parameters for a first channel state information (CSI) process with a corresponding parameter in the first set of parameters for a second CSI process (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process) such that the first parameter is the same as the corresponding parameter (joint PCI = parameter; see Fig. 5; [0101]); and 
(see Figs. 4-5; [0090]; [0101]).
	Nammi does not explicitly disclose wherein the second TTI has a shorter duration than the first TTI.
However, Golitschek discloses wherein the second TTI has a shorter duration than the first TTI (see [0030]; [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the second TTI to have a shorter duration than the first TTI.  Such combination would have been obvious to try as the TTI lengths could have been of similar lengths or different.  Such combination would have also improved resource allocation/utilization (Golitschek; [0180]; [0187]). 
 As to claim 48:
Nammi discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to (memory 1305 storing software executed by one or more processors; Fig. 13; [0187]): Page 6 of 11Application. No. 16/883,914PATENT Amendment dated October 1, 2021 Reply to Office Action dated August 5, 2021 
determine a first set of parameters for communications using a first transmission time interval (TTI) (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
determine a second set of parameters for communications using a second TTI (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165]);
 associate a first parameter in the second set of parameters for a first channel state information (CSI) process with a corresponding parameter in the first set of parameters for a second CSI (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process) such that the first parameter is the same as the corresponding parameter (joint PCI = parameter; see Fig. 5; [0101]); and 
perform communications using the first parameter and at least one of the first TTI or the second TTI (see Figs. 4-5; [0090]; [0101]).
Nammi does not explicitly disclose wherein the second TTI has a shorter duration than the first TTI.
However, Golitschek discloses wherein the second TTI has a shorter duration than the first TTI (see [0030]; [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the second TTI to have a shorter duration than the first TTI.  Such combination would have been obvious to try as the TTI lengths could have been of similar lengths or different.  Such combination would have also improved resource allocation/utilization (Golitschek; [0180]; [0187]). 

Claims 23-25 and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1) in view of Golitschek Edler von Elbwart et al. (US 2017/0318565 A1, hereinafter “Golitschek”) and further in view of Hoehne (US 2015/0043542 A1).
As to claim 23: 
Nammi discloses performing communications comprises coordinated beamforming (beam forming capabilities, [0047]), but does not explicitly disclose the performing .
However, Hoehne discloses the performing communications (see Figs. 1, 6, 8, 9; [0137]; [0153])) comprises:
performing at least one of dynamic point selection (DPS), or joint transmission (JT) coordinated multi-point (CoMP) communications, or any combination thereof (see Figs. 1, 6, 8, 9; [0106]; [0144]; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Golitschek because it would allow the performing communications to comprise: performing at least one of dynamic point selection (DPS), coordinated beamforming (CBF), or joint transmission (JT) coordinated multi-point (CoMP) communications, or any combination thereof.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 24:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the performing communications comprises: identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating    nodes, wherein the first set of CoMP cooperating nodes communicates using the first TTI and the second set of CoMP cooperating nodes communicates using the second TTI; and performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes. 
(see Figs. 1, 6, 8, 9; [0137]; [0153])) comprises:
identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0106]; [0137]; [0153]), 
wherein the first set of CoMP cooperating nodes communicates using the first TTI and the second set of CoMP cooperating nodes communicates using the second TTI (see Figs. 1, 6, 8, 9; [0137]; [0153]); and
performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Golitschek because it would allow the performing communications to comprise: identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating nodes, wherein the first set of CoMP cooperating nodes communicates using the first TTI and the second set of CoMP cooperating nodes communicates using the second TTI; and performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 25:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the second plurality of nodes in the second set of CoMP cooperating nodes are a subset of the first plurality of nodes in the first set of CoMP cooperating nodes.
However, Hoehne discloses the second plurality of nodes in the second set of CoMP cooperating nodes are a subset of the first plurality of nodes in the first set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0090]; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Golitschek because it would allow the second plurality of nodes in the second set of CoMP cooperating nodes to be a subset of the first plurality of nodes in the first set of CoMP cooperating nodes.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 39:
Nammi discloses the invention set forth above, but does not explicitly disclose determining a CoMP transmission scheme for a transmission using the second TTI based at least in part on a timing of a transmission using the second TTI relative to the first TTI.  
However, Hoehne discloses determining a CoMP transmission scheme for a transmission using the second TTI based at least in part on a timing of a transmission using the second TTI relative to the first TTI (see Figs. 1, 6, 8, 9; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined (Hoehne; [0145]-[0146]). 
As to claim 40:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the CoMP transmission scheme is disabled when the transmission using the second TTI coincides with a control region of the first TTI and the CoMP transmission scheme is enabled when the transmission using the second TTI coincides with a data region of the first TTI.
However, Hoehne discloses wherein the CoMP transmission scheme is disabled when the transmission using the second TTI coincides with a control region of the first TTI and the CoMP transmission scheme is enabled when the transmission using the second TTI coincides with a data region of the first TTI (see [0107]; [0109]; [0122]; [0126]; [0156]; [0159]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Golitschek because it would allow the CoMP transmission scheme to be disabled when the transmission using the second TTI coincides with a control region of the first TTI and the CoMP transmission scheme is enabled when the transmission using the second TTI coincides with a data region of the first TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 41:

However, Golitschek discloses wherein the CoMP transmission scheme is based on a common reference signal (CRS) when the transmission using the second TTI coincides with a control region of the first TTI and the CoMP transmission scheme is based on a demodulation reference signal (DM-RS) when the transmission using the second TTI coincides with a data region of the first TTI (see [0086]; [0099]; [0223]; [0251]-[0252]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow the CoMP transmission scheme to be based on a common reference signal (CRS) when the transmission using the second TTI coincides with a control region of the first TTI and the CoMP transmission scheme to be based on a demodulation reference signal (DM-RS) when the transmission using the second TTI coincides with a data region of the first TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).
As to claim 42:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI is variable, and wherein one or more OFDM symbols are blindly decoded to 
However, Golitschek discloses wherein a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI is variable, and wherein one or more OFDM symbols are blindly decoded to determine if the OFDM symbols comprise control region OFDM symbols or data region OFDM symbols (see [0008]-[0010]; [0045]; [0108]-[0109]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI is variable, and wherein one or more OFDM symbols are blindly decoded to determine if the OFDM symbols comprise control region OFDM symbols or data region OFDM symbols.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).
As to claim 43:
Nammi discloses the invention set forth above, but does not explicitly disclose a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI is determined based at least in part on a channel format indicator and a type of subframe transmitted using the second TTI. 
However, Golitschek discloses a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI is determined based at least in part on a (see Abstract; [0008]-[0010]; [0045]; [0108]-[0109]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI to be determined based at least in part on a channel format indicator and a type of subframe transmitted using the second TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).
As to claim 44:  
Nammi discloses a subset of the TTI transmitted using the first TTI are configured to be control region data in the first TTI irrespective of whether the TTI comprises control information or data (see [0075]; [0090]; [0110]; [0183]). Golitschek discloses TTI comprises OFDM symbols.  Golitschek also discloses a subset of orthogonal frequency division multiplexing (OFDM) symbols transmitted using the first TTI is configured as control region symbols in the first TTI irrespective of whether each symbol in the subset of OFDM symbols comprises control information or data (see Abstract; [0008]-[0010]; [0045]; [0108]-[0109]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow a subset of orthogonal frequency division multiplexing (OFDM) symbols transmitted using the first TTI is configured as control region symbols in the first TTI irrespective of whether each symbol in the subset of OFDM symbols comprises control (Golitschek; [0180]; [0187]).
As to claim 45: 
The combined system of Nammi and Golitschek disclose wherein the CoMP transmission scheme for a control region in the first TTI and a number of orthogonal frequency division multiplexing (OFDM) symbols of the control region are signaled to a user equipment (UE) (see Nammi Figs. 3-4  and Golitschek [0008]-[0010]; [0045]; [0108]-[0109]). 	
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Golitschek into Nammi’s system/method because it would allow wherein the CoMP transmission scheme for a control region in the first TTI and a number of orthogonal frequency division multiplexing (OFDM) symbols of the control region are signaled to a user equipment (UE).  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to improved resource allocation/utilization, yielding predictable results (Golitschek; [0180]; [0187]).

Claims 22, 30-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1) in view of Golitschek Edler von Elbwart et al. (US 2017/0318565 A1, hereinafter “Golitschek”) and further in view of Park et al. (US 2017/0005764 A1, hereinafter “Park”).
As to claim 22: 

	However, Park discloses wherein the first parameter in the second set of parameters comprises at least one of a time tracking parameter of a node or a frequency tracking parameter of the node, or both (see [0095]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow the first parameter in the second set of parameters to comprise at least one of a time tracking parameter of a node or a frequency tracking parameter of the node, or both.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 30:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose the first parameter comprises a virtual cell identity (VCID) for the second TTI.
	However, Park discloses the first parameter comprises a virtual cell identity (VCID) for the second TTI (see [0169]-[0170]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow the first parameter to comprise a virtual cell (Park; [0018]).
As to claim 31:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose a VCID configuration for communications using the second TTI is associated with a VCID configuration for communications using the first TTI.
	However, Park discloses a VCID configuration for communications using TTI (see [0169]-[0170]; [0183]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow a VCID configuration for communications using the second TTI is associated with a VCID configuration for communications using the first TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 32:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose a data communication the VCID using the second TTI or the first TTI is determined by signaling in a control channel.
	However, Park discloses a data communication the VCID using the second TTI or the first TTI is determined by signaling in a control channel (control channel carrying control information for configuration (of virtual cell); see [0051]; [0156]; [0211]; [0169]).
(Park; [0018]).
As to claim 33:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose a control channel communication for a first VCID is determined for a first decoding candidate, and a control channel communication for second VCID is determined for a second decoding candidate.
	However, Park discloses a control channel communication for a first VCID is determined for a first decoding candidate, and a control channel communication for second VCID is determined for a second decoding candidate (control channel carrying control information for different decoding candidates; see [0051]; [0156]-[0157]; [0211]; [0169]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow a control channel communication for a first VCID to be determined for a first decoding candidate, and a control channel communication for second VCID to be determined for a second decoding candidate.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would (Park; [0018]).
As to claim 35:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose the PQI configuration for the communications using the second TTI is the same as a PQI configuration for the communications using the first TTI.
	However, Park discloses the PQI configuration for communications using TTIs (see [0178]; [0183]).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow the PQI configuration for the communications using the second TTI to be the same as a PQI configuration for the communications using the first TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 36:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose a number of PQI configurations for communications using the second TTI is less than or equal to a number of PQI configurations for communications using the first TTI.
	However, Park discloses a number of PQI configurations for communications using the second TTI is less than or equal to a number of PQI configurations for communications using the (PQI used for each EPDCCH set or according to each of a plurality of TPs; [0178]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow a number of PQI configurations for communications using the second TTI is less than or equal to a number of PQI configurations for communications using the first TTI.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 37:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose for a data communication, the PQI configuration using the second TTI or the first TTI is determined by a signaling in a control channel.
	However, Park discloses for a data communication, the PQI configuration using the second TTI or the first TTI is determined by a signaling in a control channel (control channel carrying control information; see [0051]; [0156]; [0178]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow for a data communication, the PQI configuration using the second TTI or the first TTI is determined by a signaling in a control channel.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 38:
The combined system of Nammi and Golitschek discloses the invention set forth above but does not explicitly disclose for a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate.
	However, Park discloses a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate (see control channel carrying control information for different decoding candidates; see [0051]; [0156]-[0157]; [0178]-[0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Golitschek because it would allow for a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476